Appeal from an order of the Countv Court, Kings *832County, denying, after a hearing, a motion in the nature of a writ of error coram nobis to vacate a judgment of that court convicting appellant, on his plea of guilty, of the crime of burglary, third degree. Order affirmed. It was within the province of the County Judge to refuse to credit testimony, even though it was not directly contradicted, that appellant had been induced to enter his plea of guilty on a promise of leniency by the County Judge then presiding, which promise was not adhered to on sentence. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.